Title: To Benjamin Franklin from Bernard Rufin and Moritz Chretien Meyer, 31 October 1783
From: Rufin, Bernard,Meyer, Moritz Chretien
To: Franklin, Benjamin


          
            Monsieur,
            Passi le 31 8bre 1783
          
          Deux Etrangers, Allemands de nation, L’un Prussien, et Interprete des langues Allemande, Francoise, Italienne, et parlant un peu d’anglais, en Outre Officier de Cuisine, et d’office, capable de Gouverner le detail d’une Maison telles Consequentes qu’elles Soient, et à même d’en donner des preuves dès que vous l’ordonnerez; L’autre Saxon de Nation, et Compositeur des Lettres, Connaissant à fond L’imprimerie, et Capable d’être Censeur de la langue francoise, et latine, Suplient instament Monsieur Le Docteur Francklin, Ministre Plenipotentiaire du Congrés de l’amerique d’avoir la bonté de leurs indiquer les Moyens dont on pourrait se Servir pour Captivér l’honneur de votre Bienvaillance, et pour offrir leurs faibles Talens au Continent de l’amerique. Encouragés par vos Soins paternels, et se flattant d’avance de pouvoir un jour Augmenter le nombre des Illustrès déffenseur de votre Patrie, ils ne manqueront pas de faire des Progrès rapides, Surtout si l’on Seconde leurs Envies, et ils ont l’honneur d’être avec la Soumission, et la reconnaissance la plus parfaite, Monsieur, Vos très, humbles Serviteurs
          
            Bernard Rufin, Prussien Moritz Chretien Meyer, Saxon
          
          
            P.S. Les deux Etrangers, se sont presentés chez vous, Monsieur, il y à environ deux heures; mais privés de l’honneur de vous Voir, ils sont au Grand Vainquer où ils attendent une réponse de votre part, fut-elle même Verbale
          
         
          Notation: Meyer, & Rufin. 31 Oct. 1783.
        